Citation Nr: 0515899	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  01-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Whether an overpayment of compensation benefits in the amount 
of $6,712 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 13, 1994, to 
January 31, 2003, with 7 years, 4 months, and 5 days of 
active service prior to July 13, 1994, including service from 
August 1982 to November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and August 2000 actions by the RO in 
Wichita, Kansas, that proposed to terminate and then 
retroactively terminated the veteran's VA compensation 
effective from August 1, 1994.  

The Board remanded this case in June 2003 for additional 
development.


FINDINGS OF FACT

1.  VA disability compensation was awarded by a February 1991 
rating decision, effective from November 17, 1989.

2.  The veteran returned to active service on July 13, 1994, 
and continued until January 31, 2003.

3.  In August 2000, upon learning of the veteran's return to 
active service and receipt of active service pay, the RO 
retroactively terminated disability compensation payments 
from August 1, 1994.


CONCLUSION OF LAW

Creation of an overpayment beginning with payments made from 
August 1, 1994, was proper.  38 U.S.C.A. §§ 5112, 5304(c) 
(West 2002); 38 C.F.R. §§ 3.654, 3.700 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally served on active duty from August 1982 
to November 1989.  He submitted a claim for VA disability 
compensation benefits in July 1990.  By a February 1991 
action, he was granted service connection for a left knee 
disability, status-post right distal radius and ulnar 
fracture with mild degenerative joint disease of the wrist, 
and status-post right fourth and fifth metacarpal fracture.  
The veteran was assigned a 10 percent disability rating for 
the left knee disability and noncompensable ratings for the 
right wrist and right metacarpal disabilities.  The effective 
date of the rating was from November 17, 1989.  

The veteran was notified of the above rating action by way of 
a letter dated in February 1991.  He was informed that he 
would receive a monthly compensation payment.  The veteran 
was also provided a copy of VA Form 21-8764, Disability 
Compensation Award Attachment Important Information.  As the 
title of the form indicates, this form provides important 
information regarding an individual's disability compensation 
benefits.  Specific to this case is a section entitled 
"Conditions Affecting Right to Payments."  In that section, 
the recipient of benefits is advised that payments may be 
affected by reentrance into active military or naval service 
and receipt of active duty or drill pay as a reservist or 
member of the Federally recognized National Guard.  

The veteran submitted a statement in September 1991 wherein 
he requested a copy of his service medical records (SMRs).  
The veteran advised that he was attempting to return to 
active duty and that he had had a physical examination as 
part of the process.  He said that his SMRs were required to 
evaluate his left knee condition.  The veteran was provided a 
copy of his SMRs that same month.

There is no indication in the claims file from the veteran 
that he had returned to active duty until March 2000.  
However, the left side of the claims folder contains two VA 
Forms 20-8270, C&P Master Record - Audit Writeout.  The forms 
are dated in October 1993 and September 1994, respectively, 
and show that the veteran was an active member of a reserve 
component and that there were 24 days of pay waived in 1993 
and 10 days of pay waived in 1994.  This indicates that he 
had entered a military reserve status and had had pay periods 
for which he notified VA of a duplication of pay.

The RO obtained information that the veteran may be on active 
duty in January 2000.  The veteran was asked to provide 
evidence of whether he had returned to active duty since his 
separation in November 1989.  The veteran responded in March 
2000 and said that he had notified VA of his return to active 
duty in August 1994.  He also said that he called the RO in 
September 1994 to inform VA of his status.

The RO notified the veteran in March 2000 of an intent to 
terminate his monthly disability compensation benefits.  The 
veteran was notified in August 2000 of the termination of 
benefits.  The effective date of the termination was set at 
August 1, 1994.  The veteran was notified in August 2000 of 
an overpayment of $6,712.

The veteran testified at a hearing at the RO in October 2001.  
He said that he wanted to "come back into the active duty 
component" in 1994.  The veteran said that he notified VA in 
writing of his return to active duty in 1994 but does not 
have a copy of his notification.

In April 2003, the Illinois National Guard reported that they 
had no records pertaining to the veteran.

The Board received service medical records for the veteran 
for the period from 1982 to 2003 from the National Personnel 
Records Center (NPRC).  Included in the SMRS were copies of a 
physical examination performed in June 1991 as an enlistment 
physical for the veteran.  The purpose of the examination was 
given as enlistment in the Army Reserve.  The date of the 
physical examination is consistent with the veteran's request 
for copies of his SMRs that he submitted in September 1991.

Also provided was a copy of the veteran's latest DD 214 which 
showed active duty from July 13, 1994, to January 31, 2003.  
The DD 214 also reported additional prior inactive service of 
2 years, 4 months and 5 days, an increase over the time 
reported on the 1989 DD 214.  Further, the latest DD 214 
showed that the veteran had additional active duty of 
approximately two months after November 1989 and prior to 
July 1994.  The total reflected on the January 2003 DD 214 
was 7 years and 4 months and 5 days of prior active service 
while the November 1989 DD 214 reported a total of 7 years 2 
months and 16 days of active duty.  

Such evidence indicates that the veteran had additional 
periods of active and inactive duty between November 1989 and 
July 1994 as reported on the latest DD 214.  Additionally, as 
noted above, the VA Forms 21-8270 reflect an awareness by the 
veteran regarding the prohibition against duplicate benefits 
in that a number of days of compensation were waived in 1993 
and 1994.  

Following the Board's remand in June 2003, the RO confirmed 
that the veteran's active service after November 1989 did not 
begin again until July 13, 1994.

The veteran has argued that he in fact notified VA in 1994 of 
his return to an active service pay status; however, there is 
no indication in the record that he did.  Despite the 
testimony provided by the veteran and his wife on this point, 
it is clear that he understood or should have understood the 
prohibition of 38 U.S.C.A. § 5304(c), which says that 
compensation shall not be paid for any period for which the 
recipient receives active service pay.  

The veteran does not dispute the calculation of the amount of 
$6,712.  Rather, he contends that the overpayment was not 
properly created because he had told VA of his return to 
active service.  Whether he told VA or not, the law is clear; 
receipt of both is prohibited.  Consequently, the RO was 
correct in its determination to retroactively terminate 
compensation benefits for any period during which the veteran 
received active service pay.

The provisions of 38 C.F.R. § 3.654(b) requires that the 
award of compensation benefits be discontinued effective the 
day preceding reentrance into active duty status, which in 
the veteran's case was July 12, 1994.  38 U.S.C.A. 
§ 5112(b)(3) (West 2004).  The termination and consequent 
creation of an overpayment effective from August 1, 1994, was 
therefore proper.

The Board has considered whether the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) apply.  Although addressed in the Board's 
remand, the case of Barger v. Principi, 16 Vet. App. 132 
(2002) makes it clear that the VCAA notification provisions 
do not apply in cases such as this one.  In Barger, the Court 
noted that Chapter 53 of the United States Code had its own 
notice provisions relating to overpayment of VA benefits, 
specifically found in Section 5314.  38 U.S.C.A. § 5314 (West 
2002).  This section sets forth notice provisions with regard 
to both "the existence or amount" of an indebtedness to VA 
and the right to request a waiver.  38 U.S.C.A. § 5314(b)(1) 
(West 2002).  The veteran's case involves the question of 
creation of the debt, which can be considered a dispute with 
the "existence" of the debt as specifically contemplated by 
the provisions of § 5314.  As far as the duty to assist is 
concerned, this case turns on the application of the law with 
regard to the propriety of receiving VA compensation while 
serving on active military duty.  Consequently, no further 
assistance to the veteran is required.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).


ORDER

The overpayment was properly created; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


